UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: []Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement [ ]Definitive Additional Materials [ ]Soliciting Material Pursuant to Section 240.14a-12 ERBA Diagnostics, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ERBA Diagnostics, Inc. 14100 N.W. 57th Court Miami Lakes, Florida 33014 November 23, 2015 Dear Stockholder: You are cordially invited to attend the 2015 Annual Meeting of Stockholders of ERBA Diagnostics, Inc., which will be held on December 15, 2015 at 10:00 a.m., local time, at Museum Tower, 150 West Flagler Street, 22nd Floor, Miami, Florida 33130. At the Annual Meeting, our stockholders will be asked to elect five directors to our Board of Directors and to consider any other business that may be properly brought before the Annual Meeting. The Notice of Annual Meeting and Proxy Statement, which are contained in the following pages, more fully describe the actions to be considered by our stockholders at the Annual Meeting. Our Board of Directors recommends that you vote your shares “FOR” the election of each of the five nominees named in the Proxy Statement to our Board of Directors . ERBA Diagnostics Mannheim GmbH, directly or indirectly, beneficially owns approximately 81.6% of our issued and outstanding Common Stock. ERBA Diagnostics Mannheim GmbH has advised us that they intend to vote, or cause to be voted, all shares of our Common Stock directly or indirectly beneficially owned by them “FOR” the election of the five nominees named in the Proxy Statement to our Board or Directors. Accordingly, the election of the five director nominees is assured . Whether or not you plan to attend the Annual Meeting and regardless of the size of your holdings, you are encouraged to promptly sign, date and mail the enclosed proxy in the pre-stamped envelope provided. Your participation is valued. The prompt return of your proxy will save us from incurring additional solicitation expenses. Please vote today. On behalf of our Board of Directors and our employees, I would like to express our appreciation for your continued support. Sincerely, Mohan Gopalkrishanan, Chief Executive Officer ERBA Diagnostics, Inc. 14100 N.W. 57 th Court Miami Lakes, Florida 33014 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held on December 15, 2015 Notice is hereby given that the 2015 Annual Meeting of Stockholders of ERBA Diagnostics, Inc. (the “ Company ”) will be held at Museum Tower, 150 West Flagler Street, 22nd Floor, Miami, Florida 33130, on December 15, 2015 commencing at 10:00 a.m., local time, for the following purposes: 1. To elect five directors to the Company’s Board of Directors, each of whom will serve for a one-year term; and 2. To consider such other business as may properly be brought before the Annual Meeting or any postponement or adjournment thereof. The foregoing matters are more fully described in the Proxy Statement which forms a part of this Notice of Annual Meeting. Only stockholders of record at the close of business on November 5, 2015 are entitled to notice of and to vote at the Annual Meeting. Sincerely yours, Mohan Gopalkrishnan, Chief Executive Officer Miami Lakes, Florida November 23, 2015 IMPORTANT: THE PROMPT RETURN OF PROXIES WILL SAVE THE COMPANY THE EXPENSE OF FURTHER REQUESTS FOR PROXIES. THEREFORE, EVEN IF YOU PLAN TO ATTEND THE ANNUAL MEETING, PLEASE COMPLETE AND SIGN THE ENCLOSED PROXY AND RETURN IT IN THE ENVELOPE PROVIDED. NO POSTAGE IS REQUIRED IF MAILED IN THE UNITED STATES. ERBA Diagnostics, Inc. 14100 N.W. 57 th Court Miami Lakes, Florida 33014 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation by the Board of Directors of ERBA Diagnostics, Inc. (the “ Company ”) of proxies for use at the 2015 Annual Meeting of Stockholders of the Company (the “ Annual Meeting ”) to be held at Museum Tower, 150 West Flagler Street, 22nd Floor, Miami, Florida 33130, on December 15, 2015 at 10:00 a.m., local time, and at any and all postponements or adjournments thereof, for the purposes set forth in the accompanying Notice of Annual Meeting. This Proxy Statement and the accompanying Notice of Annual Meeting and proxy card are first being mailed to stockholders on or about November 24, 2015. GENERAL INFORMATION ABOUT THE ANNUAL MEETING Who is entitled to vote? Only holders of record of the Company’s Common Stock at the close of business on November 5, 2015 (the “ Record Date ”) are entitled to notice of, and to vote at, the Annual Meeting. On the Record Date, 44,086,009 shares of the Company’s Common Stock were issued and outstanding. Holders of the Company’s Common Stock are entitled to one vote per share on all matters to be considered at the Annual Meeting. Stockholders who wish to attend the Annual Meeting may contact the Company’s Customer Service Department at (305) 324-2300 for directions to the Annual Meeting. What am I voting on? There is one proposal scheduled to be voted on at the Annual Meeting: 1. To elect five directors to the Company’s Board of Directors, each of whom will serve for a one-year term. Although the Board of Directors is unaware of any other matter to be presented at the Annual Meeting, if any other matters are properly brought before the Annual Meeting upon which stockholders are entitled to vote, then the persons named in the proxy will vote as proxies in accordance with their own best judgment on those matters. 1 How do I vote? The Board of Directors recommends that you vote “FOR” the election of each of the five nominees to the Board of Directors. Each proxy solicited, if properly completed and received by the Company prior to the Annual Meeting and not revoked prior to its use, will be voted in accordance with the instructions contained therein. If, on the Record Date, your shares were registered in your name directly with the Company, then you are a stockholder of record. As a stockholder of record, you may vote in person at the Annual Meeting or vote by proxy. Whether or not you plan to attend the Annual Meeting, in order to ensure that your vote is represented at the Annual Meeting and at any and all postponements or adjournments thereof, the Company encourages you to complete, sign, date and return the enclosed Proxy Card in the postage pre-paid envelope provided. If, on the Record Date, your shares were held beneficially through a brokerage account or through a bank or other nominee, then you are considered the beneficial owner of the shares but not the record holder of the shares, and your shares are held in “street name.” If you hold your shares in “street name,” then to vote your shares, you must follow the voting instructions that you receive from your broker, bank or other nominee. If you hold your shares in “street name,” then you will not be entitled to vote in person at the Annual Meeting (although you will be permitted to attend) unless you have obtained a signed proxy from your broker, bank or other nominee giving you the right to vote the shares. If you do not give voting instructions to your broker, bank or other nominee, then your broker, bank or other nominee can vote your shares with respect to “discretionary” matters, but cannot vote your shares with respect to “non-discretionary” matters. If you do not give voting instructions to your broker, bank or other nominee, and if your broker, bank or other nominee does not have discretionary authority to vote your shares, then this is called a “broker non-vote.” The proposal to elect the five nominees named in the Proxy Statement to the Board of Directors is a “non-discretionary” matter on which your broker, bank or other nominee will not be permitted to vote your shares if you do not provide voting instructions. Therefore, if you do not provide voting instructions to your broker, bank or other nominee with respect to this “non-discretionary” matter to be considered at the Annual Meeting, then your shares will be treated as “broker non-votes” on, and will effectively count as votes to “WITHHOLD” with respect to, this proposal. Accordingly, if you hold your shares in “street name,” then it is important that you give voting instructions to your broker, bank or other nominee by following the voting instructions that you receive from your broker, bank or other nominee. Proxies received with no instructions will be voted “FOR” the election of each of the five nominees to the Board of Directors. You can change or revoke your proxy at any time before it is exercised. To do so, you must: ● notify the Secretary of the Company in writing at the address set forth above that you are revoking your proxy; ● complete, sign, date and mail a new Proxy Card bearing a later date; or ● subject to the requirements set forth above with respect to “street name” holders, attend the Annual Meeting and vote in person. 2 What vote is required for approval? To elect the five nominees named in the Proxy Statement to the Board of Directors, the affirmative vote of a plurality of the votes cast in person or by proxy at the Annual Meeting is required. There is no right to cumulative voting in the election of directors. Abstentions and “broker non-votes” will effectively count as votes to “WITHHOLD” with respect to this proposal. ERBA Diagnostics Mannheim GmbH (“ ERBA Mannheim ”), directly or indirectly, beneficially owns approximately 81.6% of the issued and outstanding shares of the Company’s Common Stock. ERBA Mannheim has advised the Company that it intends to vote, or cause to be voted, all shares of the Company’s Common Stock directly or indirectly beneficially owned by them “FOR” the election of the five nominees named in this Proxy Statement to the Board of Directors. Accordingly, the election of the five director nominees is assured. What is a quorum? The presence, in person or by proxy, of at least a majority of the issued and outstanding shares of the Company’s Common Stock is necessary to transact business at the Annual Meeting. Abstentions will be counted as present for purposes of establishing a quorum. “Broker non-votes” will not be counted as present for purposes of establishing a quorum, unless a broker, bank or other nominee returns its proxy card or attends the Annual Meeting, which is unlikely because, as described above, brokers, banks and other nominees who hold shares for beneficial owners will not have discretionary authority to vote on the election of directors if they do not receive voting instructions from the beneficial owners of the shares. If there are not sufficient shares represented for a quorum, then the Annual Meeting may be adjourned or postponed from time to time until a quorum is established. Who is paying for this proxy solicitation? The Company will bear the expense of soliciting proxies and may reimburse brokers, banks and nominees for the out-of-pocket and clerical expenses of transmitting copies of the proxy materials to the beneficial owners of shares held of record by such brokers, banks and nominees. The Company does not intend to solicit proxies other than by the use of the mail. 3 CORPORATE GOVERNANCE Board of Directors The Board of Directors met six times during the 2014 fiscal year. Each member of the Board of Directors attended at least 75% of the meetings of the Board of Directors and committees on which he served during the 2014 fiscal year, except for Kishore “Kris” Dudani who was unable to attend two meetings of the Board of Directors. Six of the seven then-serving members of the Board of Directors attended the Company’s 2014 annual meeting of stockholders. Kishore “Kris” Dudani was unable to attend the Company’s 2014 annual meeting of stockholders. The Company does not have a formal policy requiring the members of the Board of Directors to attend the Company’s annual meeting of stockholders. Under the applicable rules of the NYSE MKT, the Company is considered a “controlled company” because ERBA Mannheim, directly or indirectly, beneficially owns approximately 81.6% of the issued and outstanding shares of the Company’s Common Stock. On September 2, 2010, ERBA Mannheim, Transasia Bio-medicals Ltd., Erba Lachema s.r.o. and Suresh Vazirani and Kishore “Kris” Dudani, both of whom are current members of the Board of Directors, filed a Schedule 13D as a “group,” as such term is used in Section 13(d) of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), which Schedule 13D was amended by them on July 5, 2011, in connection with their aggregate beneficial ownership of approximately 81.6% of the issued and outstanding shares of the Company’s Common Stock. As a “controlled company,” the Company is not subject to certain corporate governance requirements of the NYSE MKT, including the requirements to (i) maintain a majority of “independent” directors on the Board of Directors, (ii) have a nominating committee or (iii) have a compensation committee comprised solely of “independent” directors. The Board of Directors has determined that three of its members—Philippe Gadal, Pharm.D., Gerald E. Gallwas, and David M. Templeton—are “independent,” as such term is defined in the applicable rules of the NYSE MKT relating to the independence of directors (the “ NYSE MKT independence rules ”). In determining that Mr. Gallwas is independent, the Board of Directors considered the consulting agreement between Mr. Gallwas’ wife and ERBA Mannheim, pursuant to which Mr. Gallwas’ wife was paid $6,000 monthly to provide ERBA Mannheim with technical guidance and business assistance on an as-needed basis. In determining that Mr. Templeton is independent, the Board of Directors considered that, during 2013, Catachem, Inc., a company of which Mr. Templeton is the Chief Operating Officer, purchased approximately $15,000 of hematology products from Drew Scientific Inc., a wholly-owned subsidiary of ours. Committees of the Board of Directors The Board of Directors has established an Audit Committee and a Compensation Committee. 4 Audit Committee . During the 2014 fiscal year, the Audit Committee consisted of, and the Audit Committee currently consists of, Philippe Gadal, Pharm.D., Chairman, and David M. Templeton. As a “smaller reporting company,” as such term is defined under the Exchange Act, and in accordance with applicable rules and regulations of the NYSE MKT, the Company is permitted to have an audit committee consisting of just two members. The Audit Committee met five times during the 2014 fiscal year. The primary responsibility of the Audit Committee is to oversee the Company’s financial reporting process on behalf of the Board of Directors and the stockholders and to report the results of its activities to the Board of Directors. The Audit Committee engages the independent auditors, approves all audit services and permitted non-audit services to be provided by the independent auditor, considers the fee arrangement and scope of the audit, reviews the financial statements and the independent auditors’ report and reviews internal accounting procedures and controls with the Company’s financial and accounting staff. The Board of Directors has determined that each of Dr. Gadal and Mr. Templeton is “independent,” as such term is defined in the applicable rules and regulations of the Securities and Exchange Commission (“
